DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 48 is/are objected to because of the following informalities:  Please change “the urethra” to “a urethra”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the proximal end region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the proximal end region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the proximal end region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the proximal end region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the inflation lumen tubing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) (25, 26, 28, 31, 45) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,576,242 in view of Klemm (US 5,458,605). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the addition of an outer sheath. In the same field of endeavor, balloon catheters, Klemm discloses a balloon catheter used to deliver a stent. The balloon catheter includes an angioplasty balloon (26) and a stent (21) near a distal end of the catheter. An outer sheath having a longitudinal slot that runs parallel to a tubing lumen surrounds the balloon catheter (Fig. 1a; 42; C5;L45-50). The slot is capable of allowing the exit of one or more tubings, i.e. a guidewire may extend therethrough. The outer sheath surrounds the multilumenal catheter. The sheath includes a handle (16) located near the proximal end of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of U.S. Patent No. 10,576,242 with an outer sheath surrounding the multilumenal tubing and a handle, as taught by Klemm, to provide means for protecting a stent and balloon during delivery to a procedure site. 
Claim(s) 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,576,242 in view of Klemm (US 5,458,605) in view of Wuebbeling et al. (US 2012/0157935A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the addition of an outer sheath. In the same field of endeavor, balloon catheters, Klemm discloses a balloon catheter used to deliver a stent. The balloon catheter includes an outer sheath having a longitudinal slot (Fig. 1a; 42; C5;L45-50). The outer sheath surrounds the multilumenal catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of U.S. Patent No. 10,576,242 with an outer sheath surrounding the multilumenal tubing, as taught by Klemm, to provide means for protecting a stent and balloon during delivery to a procedure site. Klemm teaches that the outer sheath may incorporate a plurality of slits to enable the distal end to be compressed. In the same field of endeavor, catheters, Wuebbeling teaches a tubular sleeve having a plurality of circumferential slits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of U.S. Patent No. 10,576,242 and Klemm with an outer sheath having circumferential slits, as taught by Wuebbeling, to provide flexibility when maneuvering through the curvature of the vasculature.
Claim(s) 46-48 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,576,242 in view of Klemm (US 5,458,605) in view of Kumazawa (US 2014/0088682A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igaki et al. (US 2012/0185030A1) discloses an outer catheter that is connected to a proximal end of an inner tube but the inner tube is not a hypotube. Schreck et al. (US 2012/0259406A1) discloses a keying mechanism that prevents rotation between a hypotube and a catheter shaft and sheath. Sahatjian et al.  (US 2005/0010275A1) and Weldon et al. (US 8,221,821) disclose the delivery of a stent into .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771